***********
The undersigned have reviewed the prior Order based upon the evidentiary record before Deputy Commissioner Phillip A. Holmes. The appealing party has not shown good grounds to reconsider the evidence or receive further evidence from the parties or their representatives. Having considered the time, effort and results obtained as a result of said attorney's representation of plaintiff in this case, the Full Commission finds that an attorney's fee of $2,000.00 is reasonable pursuant to N.C.G.S. § 97-90.  The Full Commission hereby AFFIRMS the Revised Order of Deputy Commissioner Phillip A. Holmes ordering plaintiff to pay his former counsel of record an attorney's fee of $2,000.00 from the settlement proceeds he received in this matter.  Should plaintiff fail to comply with this Order, plaintiff's former counsel of record may file appropriate proceedings against plaintiff to collect this award.
This the ___ day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER